78 F.3d 591
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Khalil Adil M. AL-FURQAN, Plaintiff-Appellant,v.STATE OF CALIFORNIA, Defendant-Appellee.
No. 95-15422.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 27, 1996.*Decided March 4, 1996.

Before:  PREGERSON, CANBY and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Khalil Adil M. Al-Furqan appeals the district court's Fed.R.Civ.P. 12(b)(6) dismissal of his 42 U.S.C. § 1983 action alleging that his constitutional rights were violated when the California Department of Motor Vehicles refused to renew his driver's license after the Alameda County Municipal Court unconstitutionally upheld the traffic citations issued by an Oakland police officer.


3
We affirm the district court's conclusions that Al-Furqan's claims against the police officer were barred under California's one year statute of limitations and his remaining claims, which Al-Furqan failed to amend, do not allege with at least some degree of particularity any overt acts by a person subject to suit under section 1983.  See Taylor v. Regents of the Univ. of Cal., 993 F.2d 710, 711 (9th Cir.1993) (per curiam), cert. denied, 114 S.Ct. 890 (1994);  Jones v. Community Redev.  Agency, 733 F.2d 646, 649 (9th Cir.1984).


4
We reject Al-Furqan's allegations of judicial bias.  See United States v. Chischilly, 30 F.3d 1144, 1149 (9th Cir.1994).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3